PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/203,576
Filing Date: 28 Nov 2018
Appellant(s): Chen et al.



__________________
Winston Hsu, Reg. No. 41,526
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/9/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/13/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding claim 1, the Appellant argues that the present application determines the possible defect location of the target electronic device based on the layout, but the prior art Hofsaess directly determines the layout has errors according to the layout and predetermined rules.
The examiner responds that although Hofsaess does initially directly determine whether the layout has errors according to the layout and predetermined rules, after the initial determination of errors (Hofsaess Paragraphs 35 – checking predetermined design rules), Hofsaess tests whether the determined errors are able to be waived or not.  In other words, each initially determined error of Hofsaess (Hofsaess Paragraph 36 – “detected error”) may be considered a “possible defect location”, which is then checked in order to see if it may be waived or not (Hofsaess Paragraph 36 – e.g., creation of “waiver file 83” which can be viewed as “possible defect location” in the layout information).  As explained by Hofsaess, some of the “detected errors” do not actually cause any issues and are okay to keep in the design (Hofsaess Paragraph 36 – “allowed error”).
The Appellant further mentioned that the present application can reduce the number of testing times, but Hofsaess could not have such advantage.  However, checking whether each of Hofsaess’ initially determined errors are waivable (e.g., with a waiver file or the testing steps of Akar) only tests the initially determined errors, and does not need to test the entire circuit.  For example, a section of the design which does not violate any design rules would not need to be tested with simulation or a waiver file.
Again regarding claim 1, the Appellant argues that the present application uses testing signals to check for errors, but the prior art Hofsaess goes back to change the layout if the layout has non-allowed errors before generating the IC.  
The examiner responds that Hofsaess discloses method steps including identifying potential or initially determined errors (Hofsaess Paragraph 36 – design rules checks to find detected errors), and then determining whether those initially determined errors may be allowed or waived (Hofsaess Paragraph 36 – e.g., creation of “waiver file 83”).  Hofsaess and the supporting reference Akar both discuss analyzing a specific part of a design for errors – Hofsaess checks a specific part of the circuit which has a design rules violation and Akar checks a specific area of the circuit which may have a defect (e.g., Akar Paragraph 85 – “defect causing the electrical test mismatch” or Paragraph 86 – “provide…physical location or a physical region for the physical defect”).  The supporting reference Akar was introduced to provide a testing method, which uses testing input signals (e.g., Akar Paragraphs 85 and 86 – “test vector” with “test input values”), in order to aid in the defect/error determination.  




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/BRYCE M AISAKA/
Primary Examiner, Art Unit 2851


Conferees:
/BRYCE M AISAKA/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        

/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851  

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                              



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),